DETAILED ACTION
The instant application having application No 17/000902 filed on 11/06/2020 is presented for examination by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-2, 5-10 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 11-15, 18, 31-32 and 39-43 of Patent Application No. 16301340 (Pub. No 10779217).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on transmitting the set of synchronization signals based on the transmission interval and the starting offset and vice versa.
For claim 1, Patent Application discloses a terminal synchronization method implemented by a terminal, comprising obtaining a transmission interval for transmitting a set of synchronization signals within a time duration, wherein the transmission interval indicates a time interval between two adjacent synchronization signals from the terminal, and wherein the transmission interval is a configurable interval; obtaining a starting offset for transmitting the set of synchronization signals, wherein the starting offset indicates an offset time from a starting time point of the time duration to a time point at which the terminal transmits a first synchronization signal, and wherein the terminal obtains the starting offset based on a type of a synchronization reference with which the set of synchronization signals are synchronized; and transmitting the set of synchronization signals based on the transmission interval and the starting offset(See Claim 1).
(See Claim 2).
For claim 5, Patent Application discloses receiving an indication message from a network device, wherein the indication message comprises the transmission interval and the starting offset (See Claim 1).
For claim 6, Patent Application discloses selecting the configurable interval from at least two transmission intervals (See Claim 1).
For claim 7, Patent Application discloses storing the at least two transmission intervals in the terminal (See Claim 1).
For claim 8, Patent Application discloses stopping transmission of the set of synchronization signals when the time duration ends (See Claim 2). 
For claim 9, Patent Application discloses determining that a transmitting policy is satisfied, wherein the transmitting policy includes the terminal not detecting any other synchronization signals within a preset time period (See Claim 3).
For claim 10, Patent Application discloses determining that a transmitting policy is satisfied, wherein the transmitting policy includes the terminal detecting a second synchronization signal, and wherein a priority of a second synchronization source corresponding to the second synchronization signal is lower than a priority of a  (See Claim 4).
For claim 16, Patent Application discloses terminal synchronization method is applied to a vehicle-to-vehicle communications system(See Claim 41).
For claim 17, Patent Application discloses a terminal, comprising: a processor configured to: obtain a transmission interval for transmitting a set of synchronization signals within a time duration, wherein the transmission interval indicates a time interval between two adjacent synchronization signals from the terminal, and wherein the transmission interval is a configurable interval; and obtain a starting offset for transmitting the set of synchronization signals, wherein the starting offset indicates an offset time from a starting time point of the time duration to a time point at which the terminal transmits a first synchronization signal, and wherein the terminal obtains the starting offset based on a type of a synchronization reference with which the set of synchronization signals are synchronized; and a communications interface coupled to the processor and configured to transmit the set of synchronization signals based on the transmission interval and the starting offset(See Claim 1). 
For claim 18, Patent Application discloses the communications interface is further configured to receive an indication message from a network device, and wherein the indication message comprises the transmission interval and the starting offset (See Claim 2).
(See Claim 1).
For claim 20, Patent Application discloses the instructions further cause the terminal to receive an indication message from a network device, and wherein the indication message comprises the transmission interval and the starting offset (See Claim 1 and 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Yasukawa et al. (US 20180227971, Aug. 9, 2018) teaches User Equipment and D2D Signal Transmission Method.

from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464